IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                   :   NO. 503
 MAGISTERIAL DISTRICTS WITHIN THE                :
 59th JUDICIAL DISTRICT OF THE                   :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                    :




                                             ORDER



PER CURIAM

       AND NOW, this 14th day of July 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 59th Judicial District (Cameron and Elk

Counties) of the Commonwealth of Pennsylvania, it is hereby ORDERED AND

DECREED that the Petition, which provides for the reestablishment of the Magisterial

District 59-3-01 within Cameron County as it currently exists, to be effective immediately,

is granted. It is further ORDERED AND DECREED that the Petition, which also provides

for the reestablishment of the Magisterial Districts 59-3-02 and 59-3-03 within Elk County

as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:

 Magisterial District 59-3-01                           Driftwood Borough
 Magisterial District Judge Barry D. Brown, II          Emporium Borough
                                                        Gibson Township
                                                        Grove Township
                                                        Lumber Township
                                                        Portage Township
                                                        Shippen Township
Magisterial District 59-3-02                     Highland Township
Magisterial District Judge James L. Martin       Horton Township
                                                 Johnsonburg Borough
                                                 Jones Township
                                                 Millstone Township
                                                 Ridgway Borough
                                                 Ridgway Township
                                                 Spring Creek Township

Magisterial District 59-3-03                     Benezette Township
Magisterial District Judge Mark S. Jacob         Fox Township
                                                 Jay Township
                                                 Saint Marys City




                                           -2-